                                        UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF NORTH CAROLINA
                                            STATESVILLE DIVISION
                                                5:17-cv-103-FDW

              ERIC L. GREEN,                      )
                                                  )
                                Plaintiff,        )
                                                  )
              vs.                                 )
                                                  )
              ERIC DYE, et al.,                   )                      ORDER
                                                  )
                                Defendants.       )
              ___________________________________ )

                       THIS MATTER is before the Court on Defendants’ Motion to Strike, (Doc. No. 38), in

              which Defendants seek an Order from the Court striking Plaintiff’s document filed as Docket

              Number 37. Defendants’ motion is granted for the reasons stated in the motion—that is, the

              document at issue is not allowed under Rule 7(a) of the Federal Rules of Civil Procedure.

                   IT IS THEREFORE ORDERED that:

                           Defendants’ Motion to Strike, (Doc. No. 38), is GRANTED, and Plaintiff’s

                           Document Number 37 is hereby stricken.


Signed: October 17, 2018




                                                             1
